DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-17 are objected to because of the following informalities:  claim 12, recites for attaching a handle to a second end of a handle.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 11, each recites the limitation "the weight is configured with a removable locking pin" in line 2, rendering each claim indefinite for eliminating a feature from the parent claim. The parent claims 1 and 8, each recites for handle with at least one groove e.g., 15. The dependent claims 4 and 11, each recites for the pin to be removable. As described, e.g., paragraph [0031] of PG, Pub., other embodiments (as shown in Figs. 5-7) have removable locking pin 18 but without a tap 19 and a groove 15. 
st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement. However applicant is required to point out the support for this embodiment of the hammer that does not include a groove or a tab (as recited in the parent claim, rendering the dependent claims indefinite) that uses a depressible tab that is removable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leopoldi (3,185,146).

    PNG
    media_image1.png
    347
    219
    media_image1.png
    Greyscale
Leopoldi discloses all of the limitations of claim 12, i.e., a method of changing the center of gravity of a hammer comprising 21a) configuring a handle 12 with a length and a width for user engagement at a first end  lower end and attaching a head 14 at the second end of the handle; b) positioning a weight 21 within the handle, the handle further configured to allow the position of the weight to be changed in in the handle in relation to the head Figs. 2 and 3 to 3change the center of gravity of the hammer.
16 formed along its length, with a 6groove 22 positioned therein, the groove extending along the length of the barrel Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leopoldi in view of Raber (5,109,737).

    PNG
    media_image2.png
    419
    198
    media_image2.png
    Greyscale
Leopoldi meets all of the limitations of claim 1, i.e., a sliding center of gravity hammer comprising 4a) a handle 12 having a barrel 16 formed along its length, with at least one groove 22 5positioned therein; 68c) a weight 18 engaged with the barrel and positionable along the barrel, 9wherein the center of gravity of the hammer may be adjusted by repositioning the 10weight between the length; and, 11d) a head 14 configured to deliver a blow and wherein the head is configured for 12attachment to the handle, except for b) at least two holes positioned along the length of the handle, the at least two holes 7in communication with the barrel, each forming a bore in the barrel, wherein the weight is positioned between the two holes.

    PNG
    media_image3.png
    273
    424
    media_image3.png
    Greyscale
 Raber teaches an extended tool comprising a handle 18 with an inner handle/weight 14 extending within a barrel of the handle 18, wherein the handle includes at least two holes 22a-c in communication with the barrel, each forming a bore in the barrel Figs. 2 and 5, wherein the weight/inner handle is positioned between the two holes. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the invention of Leopoldi with the securing means 32, 22a-e as taught by Raber for securely retain the parts in a desired position, in addition to or in lieu of the frictional engagement.
Regarding claim 2, PA (prior art, Leopoldi modified by Raber) meets the limitations, except for wherein the groove is 14generally perpendicular to the bore of the at least two holes. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to place the diametrically opposed bores radially offset relative to the slot 22 at about 90 degrees, for esthetics and ease of operation and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.  
15 Regarding claim 3, PA meets the limitations, i.e., the sliding center of gravity hammer according to claim 1 wherein the at least two holes 16are linearly aligned along the length of the handle Figs. 1 and 2 Ramer.
17 Regarding claim 4, PA meets the limitations, i.e., the sliding center of gravity hammer according to claim 1, except for the weight to be 18configured with a removable 18 of Leopoldi is  provided with a pin 40 to secure the head 14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use a removable pin, for ease of maintenance and service and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim  195, PA meets the limitations, i.e., the sliding center of gravity hammer according to claim 1 wherein the head and the 20handle are integrally formed i.e., head 14 integral with handle 12 via weight or member 18.  
Regarding claim 216, PA meets the limitations, i.e., the sliding center of gravity hammer according to claim 4 wherein the groove is 22positioned interior of the handle Fig. 5 Ramer.  
Regarding claim 237, PA meets the limitations, i.e., the sliding center of gravity hammer according to claim 4 wherein the weight is configured with at least one tab 24 Leopoldi for adjustment of the center of gravity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,010. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a sliding center of gravity hammer. It is clear that all of the elements of the instant application claims 1-17 are to be found in the reference claims 1-9. The instant application claims  are anticipated by the reference claims. The difference between the instant application claims and the reference claims 1-9 is that the reference claims (e.g., 1) recites an additional element e.g., a tab, depressible locking pin... Thus the invention of the reference claim, e.g., 1 is in effect a “species” of the generic invention recited in the instant application claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 8-11 and 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, including all of the limitations of the base claim and any intervening claims provided double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: although weight balancers or sliding weights for striking tools, e.g., hammers, golf clubs are known, art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a handle having a barrel, with a groove positioned therein, the groove extending along the length of the barrel, at least two holes and a weight positioned in the barrel and configured with at least one tab and at least one depressible locking pin to adjust the center of gravity by sliding the tab along the groove, together in combination with the rest of the limitations as recited in claim(s).

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Titchnell hammer with slidable weight and Marvin hammer with slidable inner element are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
			

								/Hadi Shakeri/
March 11, 2022						Primary Examiner, Art Unit 3723